Title: To James Madison from John Bayle, 13 October 1816
From: Bayle, John
To: Madison, James



Sir
Frankfort Ky. Oct. 13, 1816

We understand that Mr. Robert Trimble is willing to accept of the office of District Judge for the district of Kentucky which has become vacant by the death of Judge Innes
There is no man in the state who is more competent than Mr. Trimble to discharge the duties of the office & from the high estimation in which he is held by the public both as a lawyer and a citizen we have no hesitation in assuring you that there is no one whose appointment would give as universal satisfaction.  Knowing the solicitude that is felt in this country to have the office filled with propriety we have deemed it not improper thus briefly to state to you our opinion of Mr. Trimble’s qualifications 
With the most profound respect we have the honour to be your most Obt. Sts.

John Bayle
William Logan
William Owsley

